Defendant was convicted of a violation of Act No. 328, § 352, Pub. Acts 1931 (Comp. Laws Supp. 1940, § 17115-352, Stat. Ann. § 28.584), which provides in substance that one shall be guilty of a misdemeanor who shall, by threats, intimidations, or otherwise, interfere with, or in any way molest, or attempt to interfere with, or molest or disturb, a laborer in the quiet and peaceable pursuit of his lawful avocation.
The facts relied upon in this case for conviction are found in the testimony of an employee of the company and the deputy sheriff who made the arrest. The deputy testified that the defendant was walking back and forth carrying a sign on or along the sidewalk in front of a certain construction job, and that:
"He carried the sign mostly pretty straight up in front of him, not hanging back or anything but straight up. He was walking east and west on the walk where he is in the picture in front of the barricade. I didn't at any time see him go around in front of the entrance to the barricade. He did not bump up against anybody, or jostle them in any way, pedestrians or anyone else. He was not talking to anybody or making any noise. He was just peacefully walking back and forth bearing this banner. He wasn't making any disturbance."
An employee of the company testified he could see the defendant passing back and forth in front of the window where he was working and was intimidated *Page 509 
because he was afraid he would lose his job. The facts do not support the conviction.
The offense was alleged to have occurred on November 29, 1939. Act No. 176, Pub. Acts 1939 (Comp. Laws Supp. 1940, § 8628-17 [Stat. Ann. 1940 Cum. Supp. § 17.454 (17)]), became effective June 8, 1939, nearly six months before the alleged offense was committed. Section 17 of this act defines what is now considered a misdemeanor, to attempt to intimidate a person to refrain from employment.
For the above reasons, the conviction should be set aside and defendant discharged.